544 U.S. 1014
DE LA CRUZ-GONZALEZv.UNITED STATESLOPEZ-CRUZv.UNITED STATESARAGUZ-RAMIREZv.UNITED STATESCANTU-RIOSv.UNITED STATESCASTILLO-BUSTAMANTE, AKA GARCIAv.UNITED STATESMENDOZA-SIFUENTESv.UNITED STATESTORRES-AVILAv.UNITED STATESHERNANDEZ-GONZALEZv.UNITED STATESVELA-SALINASv.UNITED STATESNIEVES-ALVAREZv.UNITED STATESRAMIREZ-SANTANAv.UNITED STATESVASQUEZ-ALEJOS, AKA MAYA-GALVANv.UNITED STATESPEREZ-TOSTADOv.UNITED STATESSAYAS-MONTOYAv.UNITED STATESROSALESv.UNITED STATESCRUZv.UNITED STATESARVIZU-GARCIAv.UNITED STATESVACA-HERNANDEZv.UNITED STATESESPINOZA-CORTEZv.UNITED STATESLOPEZ-CRUZv.UNITED STATESSAN MARTIN, AKA HERNANDEZ-LOZANOv.UNITED STATESGARCIAv.UNITED STATESGONZALEZ-MATA, AKA GONZALEZv.UNITED STATESGUTIERREZ-SUAREZv.UNITED STATESALANIS-GONZALES, AKA ROBLEDO-PESINAv.UNITED STATESROMERO RODRIGUEZv.UNITED STATESCISNEROS-CAVAZOSv.UNITED STATESARELLANO-RIOSv.UNITED STATESRAMOS-LUCASv.UNITED STATESALBARENGA-VILLALOBOv.UNITED STATES
No. 04-9316.
Supreme Court of United States.
May 2, 2005.

1
Reported below: 115 Fed. Appx. 224.


2
Reported below: 115 Fed. Appx. 732.


3
Reported below: 115 Fed. Appx. 291.


4
Reported below: 115 Fed. Appx. 744.


5
Reported below: 115 Fed. Appx. 734.


6
Reported below: 115 Fed. Appx. 251.


7
Reported below: 115 Fed. Appx. 289.


8
Reported below: 115 Fed. Appx. 256.


9
Reported below: 115 Fed. Appx. 238.


10
Reported below: 115 Fed. Appx. 746.


11
Reported below: 115 Fed. Appx. 235.


12
Reported below: 115 Fed. Appx. 252.


13
Reported below: 115 Fed. Appx. 257.


14
Reported below: 115 Fed. Appx. 298.


15
Reported below: 115 Fed. Appx. 709.


16
Reported below: 115 Fed. Appx. 721.


17
Reported below: 115 Fed. Appx. 723.


18
Reported below: 115 Fed. Appx. 706.


19
Reported below: 115 Fed. Appx. 722.


20
Reported below: 115 Fed. Appx. 742.


21
Reported below: 117 Fed. Appx. 985.


22
Reported below: 115 Fed. Appx. 735.


23
Reported below: 115 Fed. Appx. 258.


24
Reported below: 115 Fed. Appx. 256.


25
Reported below: 115 Fed. Appx. 255.


26
Reported below: 115 Fed. Appx. 745.


27
Reported below: 115 Fed. Appx. 740.


28
Reported below: 115 Fed. Appx. 720.


29
Reported below: 115 Fed. Appx. 733.


30
Reported below: 115 Fed. Appx. 712. C. A. 5th Cir.


31
Motion of petitioners for leave to proceed in forma pauperis granted. Certiorari granted, judgments vacated, and cases remanded for further consideration in light of United States v. Booker, 543 U.S. 220 (2005).